Citation Nr: 1756014	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-07 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for left shoulder impingement.

2. Entitlement to an initial rating in excess of 10 percent for a back disability, to include lumbosacral strain and degenerative disc disease.

3. Entitlement to an initial rating in excess of 10 percent for bilateral knee chondromalacia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In a March 2017 rating decision, the RO granted an increased evaluation of 20 percent for left shoulder impingement, effective April 1, 2009, as well as an earlier effective date of April 1, 2009 for the 10 percent rating for his back condition.  Despite the grant of the increased evaluation and earlier effective date, the Veteran has not been awarded the highest possible evaluation and the Veteran has not indicated satisfaction with the 20 percent rating for his left shoulder impingement or the 10 percent rating for his back condition.  Thus, these issues remain on appeal. A.B. v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. The Veteran's left shoulder impingement is manifested by painful overhead motion, forward flexion to 160 degrees and abduction to 140 degrees. 

2. The Veteran's back condition is manifested by painful forward flexion to 70 degrees following repetitive use and muscle spasms that do not result in abnormal gait or spinal contour.

3. The Veteran's bilateral chondromalacia is manifested by painful motion and flexion to 130 degrees.



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for left shoulder impingement have not been met. 38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.59, 4.69, 4.71a, Diagnostic Code 5201 (2017).

2. The criteria for a rating in excess of 10 percent for a back disability, to include lumbosacral strain and degenerative disc disease, have not been met. 38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5237 (2017)

3. The criteria for a rating in excess of 10 percent for bilateral knee chondromalacia have not been met. 38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.59, 4.69, 4.71a, Diagnostic Code 5014.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings Generally

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  
 
Pyramiding under different diagnostic codes is to be avoided. 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).
 
The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, none of the Veteran's disabilities have significantly changed and uniform evaluations are warranted.

Left Shoulder Impingement

The Veteran's left shoulder impingement has been rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201 for the major or dominant side as the Veteran is left-handed.  Under DC 5201, a 20 percent rating is warranted for limitation of motion of the arm to the shoulder level; a 30 percent rating is warranted for limitation of motion to midway between side and shoulder level; and, a 40 percent rating is warranted for limitation of motion to 25 degrees from side.

The Veteran contends that he is entitled to an increased rating for his left shoulder condition because the current assigned rating of 20 percent does not adequately represent the severity of his condition.  The Veteran underwent a VA examination for his left shoulder impingement in March 2009.  The Veteran reported that he did not have pain unless he was performing overhead lifting or pullups.  He denied stiffness, swelling, heat, redness, instability or giving way, "locking," fatigability, and lack of endurance.  The Veteran's forward flexion was to 160 degrees and shoulder abduction was to 150 degrees.

At the second VA examination conducted in August 2010, the Veteran reported that he continued to avoid heavy lifting above the shoulder level and experienced intermittent exacerbation of left shoulder pain after frequent overhead activities.  He denied weakness, swelling, instability, heat, redness, instability, giving way, "locking," fatigability and lack of endurance.  The Veteran's forward flexion was to 160 degrees with pain at 160 degrees, and his abduction was to 140 degrees with pain at 140 degrees.

In November 2014, the Veteran underwent another VA examination where he reported continued pain when using his arm at or above shoulder level as well as pain if he lies on his left shoulder.  After three repetitions, the Veteran's flexion was to 160 degrees and abduction was to 160 degrees.  The examiner noted that pain limits overhead movement.

The Veteran underwent a fourth VA examination for his left shoulder impingement in December 2016.  The Veteran reported that he experienced flare-ups during which times he avoided overhead work.  He reported experiencing pain and weakness if he sleeps on his left side.  Following repetitive use, the Veteran's flexion was to 170 degrees and his abduction was to 160 degrees.  There was evidence of pain with weight bearing. 

The Board finds that the weight of the evidence preponderates against a finding of entitlement to a rating in excess of 20 percent for left shoulder impingement.  In order to receive a higher evaluation, the Veteran's left arm motion needs to be limited to midway between his side and shoulder level.  The Veteran has not contended that his left arm movement is limited to midway between his side and shoulder level, and the evidence of record does not indicate such limitation.  The Veteran's left shoulder flexion has been consistently limited to 160 degrees, and his left shoulder abduction has been limited to 140 degrees at worst.  The reported pain is contemplated by the assigned 20 percent rating which is the minimum compensable rating. See 38 C.F.R. § 4.59.  Thus, the Board concludes that the Veteran is not entitled to a rating in excess of 20 percent for his left shoulder impingement.

The Veteran's representative asserted that the December 2016 examiner was not competent to provide an opinion on the current condition of the Veteran's orthopedic disabilities because the examiner was identified as a PA-C, or physician assistant. October 2017 Appellate Brief, p. 4.  The Veteran's representative contends that there is no indication that the examiner possesses any particular expertise, experience, training or competence in commenting on orthopedic disorders.  This assertion is not sufficient to overcome the assumption that the examination was performed adequately by a competent medical professional absent some apparent ambiguity or deficiency in the report. See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Moreover, medical professionals, including certified physician assistants and nurse practitioners, are presumed competent to perform their jobs. See Schertz v. Shinseki, 26 Vet. App. 362, 369 (2013).  The Board is entitled to presume the competence of the December 2016 VA examiner and the examination report is adequate and unambiguous on its face.  As the Veteran and his representative have not identified any specific deficiencies in the report, the Board finds that a new VA examination is not warranted.

Back Disability, to Include Lumbosacral Strain and Degenerative Disc Disease

The Veteran's service-connected back disability, to include lumbosacral strain and degenerative disc disease, has been rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  Under DC 5237, lumbosacral strain is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or, localized tenderness not resulting in abnormal gait or abnormal spinal contour.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

The Veteran contends that he is entitled to a rating in excess of 10 percent for his back disability because the current assigned rating does not adequately represent the severity of his condition.  The Veteran underwent a VA examination in March 2009 for his back condition.  The examiner observed that the Veteran had a normal upright posture and gait; position of the head; curvature of the spine; symmetry in appearance; symmetry and rhythm of spinal motion.  The Veteran's forward flexion was to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees.  The examiner did not observe painful motion and the range of motion or joint function was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance following repetitive use.  There was no estimated additional decrease in range of motion during flare-ups.

At the August 2010 VA examination, the Veteran reported daily stiffness and intermittent spasms as a result of his back condition.  On range of motion testing, the Veteran's forward flexion was to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees.  

The Veteran underwent a third VA examination in November 2014.  He reported experiencing flare-ups that impacted the function of his thoracolumbar spine and that resulted in pain and inflammation.  On range of motion testing following repetitive use, the Veteran's forward flexion was to 70 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, right lateral flexion to 25 degrees, left lateral rotation to 25 degrees, and right lateral rotation to 30 degrees.  There was no guarding or muscle spasms noted.

Most recently, the Veteran underwent a VA examination in December 2016.  The Veteran reported experiencing two flare-ups of his low back condition during the summer of 2016 which lasted for two weeks each time.  The Veteran reported increased pain each time and an inability to straighten up.  The examiner estimated that the Veteran's functional limitations during flare-ups are similar to those experienced after prolonged repetitive use.  On range of motion testing following repetitive use, the Veteran's forward flexion was to 70 degrees, extension to 20 degrees, left lateral flexion to 25 degrees, right lateral flexion to 30 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 20 degrees.  The examiner noted muscle spasms that do not result in abnormal gait or spinal contour. 

The Veteran appeared at a hearing before a Decision Review Officer in May 2011.  At the hearing, the Veteran stated that his back hurts when he gets out of bed and that he is in a lot of discomfort by the time he goes to bed. May 2011 Hearing Testimony, p. 23.  He indicated that bending over to tie his shoes causes him pain and that standing for more than 10 minutes is uncomfortable.

In light of the evidence, the Board finds that there is insufficient evidence to warrant a rating in excess of 10 percent for the Veteran's back condition.  In order to receive a higher evaluation, the Veteran's forward flexion needs to be limited to 60 degrees or less; he must have a combined range of motion of the thoracolumbar spine of not greater than 120 degrees; or, he must experience muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The Veteran's forward flexion has been limited to 70 degrees at worst and he has not had a combined range of motion of 120 degrees or less at any time during the appeal period.  None of the competent evidence of record indicates that he has had an abnormal gait or spinal contour.  The Board has considered the Veteran's complaints of pain and flare-ups but finds that there is no evidence that the Veteran's flexion is limited to 60 degrees or less during a flare-up.  Moreover, pain, stiffness and aching are explicitly contemplated by the rating criteria.  Accordingly, the Board concludes that the weight of the evidence preponderates against a finding of entitlement to a rating in excess of 10 percent for a back disability, to include lumbosacral strain and degenerative disc disease.

As noted above, the Board is entitled to presume the competence of the December 2016 VA examiner; the examination report is adequate and unambiguous on its face; and, the Veteran and his representative have not identified any specific deficiencies in the report.  Accordingly, the Board finds that a new examination is not warranted.

Bilateral Knee Chondromalacia

The Veteran's bilateral knee chondromalacia has been rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5014.  Conditions under this diagnostic code are rated on limitation of motion of the affected parts.  Under DC 5260, a noncompensable rating is warranted for knee flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and, a 30 percent rating is warranted for flexion limited to 15 degrees.  

Under DC 5261, a noncompensable rating is warranted for knee extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and, a 50 percent rating is warranted for extension limited to 45 degrees.

The Veteran contends that he is entitled to a rating in excess of 10 percent for his bilateral knee chondromalacia because the current assigned 10 percent rating does not adequately represent the severity of his condition.  In March 2009, the Veteran underwent a VA examination in connection with his knee disability.  The Veteran denied swelling, heat, redness, instability, giving way, "locking," fatigability or lack of endurance.  There was a normal range of motion in both knees and there was no erythema, swelling or abnormal movement.  The right knee was negative for crepitus and the left knee was positive for crepitus.

At the second VA examination in August 2010, there was no objective evidence of edema, effusion, instability, tenderness, redness, heat, abnormal movement, guarding of movement, deformity, malalignment, drainage or weakness.  The Veteran's flexion and extension were normal on each leg and there was no laxity noted.  The Veteran reported intermittent right knee instability however there was no objective evidence of instability in either knee.

At the November 2014 VA examination, the Veteran indicated that he has difficulty going down flights of stairs or kneeling.  However, he had normal range of motion in both knees.  There was pain noted on flexion but there was no evidence of pain with weight bearing and no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran reported occasional flare-ups of moderate severity that last for hours to days.  He described the functional impairment as difficulty going down flights of stairs or kneeling.  Following repeated use, the Veteran's flexion was to 130 degrees in both knees.  On joint stability testing, there was no finding of instability.

In December 2016, the Veteran underwent another VA examination for his knees.  He reported pain with squatting, limited kneeling, and pressure in the back of his knees if he uses the treadmill daily for three days.  He did not report any flare-ups.  On initial range of motion testing and following repetitive use, the Veteran's flexion was to 135 degrees and extension was to 0 degrees in both knees.  There was pain noted on flexion but no evidence of pain with weight bearing in either knee.  On joint stability testing, there was no finding of instability.

At the May 2011 DRO hearing, the Veteran stated that his knees do not lock out but that they give out several times each week. May 2011 Hearing Testimony, p. 27.  He stated that extending and flexing his knees cause him a lot of pain.  

The Board finds that the weight of the evidence preponderates against a finding of entitlement to a rating in excess of 10 percent for bilateral knee chondromalacia.  In order to receive a higher evaluation, the Veteran's flexion must be limited to 30 degrees or extension must be limited to 15 degrees.  The Veteran's flexion has not been limited to 30 degrees and his extension has not been limited to 15 degrees at any time.  As there is no reasonable doubt to be resolved, the Board concludes that the Veteran is not entitled to a rating in excess of 10 percent for bilateral chondromalacia.  

The Board has considered whether the Veteran would be entitled to a higher rating under a different diagnostic code for his bilateral knee disability.  To receive a higher rating, the evidence must demonstrate a finding of knee ankylosis; recurrent subluxation or lateral instability; cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint; or, impairment of the tibia and fibula.  The objective medical evidence does not demonstrate any of the aforementioned characteristics in the Veteran's knees at any time.  Although the Veteran reported that his knees give out on him, the medical evidence of record does not support a higher or separate rating under DC 5257, which provides the criteria for recurrent subluxation or lateral instability.  In this regard, the Veteran's knees were found to be normal at each of the four VA examinations.

As previously indicated, the Board is entitled to presume the competence of the December 2016 VA examiner; the examination report is adequate and unambiguous on its face; and, the Veteran and his representative have not identified any specific deficiencies in the report.  Accordingly, the Board finds that a new VA examination is not warranted.

Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating in excess of 20 percent for left shoulder impingement is denied.

An initial rating in excess of 10 percent for a back disability, to include lumbosacral strain and degenerative disc disease, is denied.

An initial rating in excess of 10 percent for bilateral knee chondromalacia is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


